Ms. Ginger Crisp Associate General Counsel 405 Administration Bldg. Fayetteville, AR  72701
Dear Ms. Crisp:
This is in response to your request for an opinion regarding the Arkansas Freedom of Information Act (FOIA), which is codified at A.C.A. 25-19-101 et seq.  Specifically, you have asked whether the employment contract of Head Football Coach Kenneth Hatfield and the attached letter from Chancellor Daniel E. Ferritor to Mr. Hatfield are subject to public inspection under the provisions of the FOIA.
It is my opinion that these documents are subject to disclosure.
This office has previously opined that Coach Hatfield's 1989 contract is available for public inspection.  Attorney General's Opinion #89-003.  After reviewing the new contract submitted with your request, I have again reached the conclusion that there is no information contained in the contract that would rise to the level of a prohibited, unwarranted invasion of personal privacy if released.
This conclusion also extends to the correspondence attached to the contract.  Except as otherwise specifically provided by law, all "public records" are open to inspection and copying under the FOIA.  A.C.A. 25-19-105 (Supp. 1989.)  All records maintained in public offices or by public employees within the scope of their employment are presumed to be public records. A.C.A. 25-19-103.  A review of this correspondence compels the conclusion that its disclosure would not constitute a clearly unwarranted invasion of personal privacy.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
STEVE CLARK Attorney General
SC:arb